—Appeal by the *479defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered May 5, 1998, convicting him of murder in the second degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support both the conviction of murder in the second degree and the conviction of tampering with physical evidence.
The defendant’s remaining contentions are without merit. S. Miller, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.